MAZOR ROBOTICS LTD. 7 Haeshel Street Caesarea Industrial Park South 38900 Israel May 20, 2013 Via Edgar Amanda Ravitz, Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Mazor Robotics Ltd. Registration Statement on Form F-6 Submitted May 10, 2013 File No.: 333-188511 Dear Ms. Ravitz: Further to our letter submitted to the U.S. Securities and Exchange Commission (the “Commission”) earlier today regarding the acceleration request of the effective date of the registration statement on Form 20-F (the “20-F Registration Statement”) of Mazor Robotics Ltd. (the “Company”), the Company also respectfully requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of the effective date of the Company’s registration statement on Form F-6, submitted to the Commission on May 10, 2013 (the “F-6 Registration Statement”), so that the F-6 Registration Statement may be declared effective concurrently with the 20-F Registration Statement, at 12:00 p.m., Eastern Time, on May 22, 2013, or as soon thereafter as practicable. In connection with the Company’s request for acceleration of the effective date of the Registration Statement, the Company acknowledges the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should any member of the staff of the Commission have any questions or comments with respect to this request, please contact our counsel, Zysman, Aharoni, Gayer & Sullivan & Worcester LLP, attention: Oded Har-Even at tel. (212) 660-5002, or Edwin L. Miller at tel. (617) 398-0408. Very truly yours, MAZOR ROBOTICS LTD. By: /s/ Ori Hadomi Name: Ori Hadomi Title: Chief Executive Officer
